Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s attorney Brett Bornsen, Reg. No. 46,566 on January 19, 2022.
2.	The application has been amended as follows:
	IN THE CLAIMS:
	Claims amended:	claims 1, 9, and 17.
Please amend the claims as follow:
	Claim 1.  (Currently Amended)  A system comprising:
a Session Management Function (SMF) element implemented in a control plane of a next generation network;
the SMF element comprising:
a first interface component configured to directly communicate with an Online Charging System (OCS);
a second interface component configured to directly communicate with a plurality of User Plane Function (UPF) elements implemented in a user plane of 
	a controller that implements a Charging Trigger Function (CTF) configured to transmit a charging request to the OCS through the first interface component requesting a quota of service units for the SMF element, and to receive a charging response from the OCS through the first interface component indicating the quota of service units granted to the SMF element by the OCS;
the CTF is configured to manage the quota by allocating slices of the quota to the UPF elements, and to transmit messages to the UPF elements through the second interface component indicating the slices of the quota allocated to the UPF elements.  

Claim 9.  (Currently Amended)  A method operable in a Session Management Function (SMF) element implemented in a control plane of a next generation network, the method comprising:
transmitting a charging request from the SMF element to an Online Charging System (OCS) requesting a quota of service units for the SMF element;
receiving a charging response at the SMF element from the OCS indicating the quota of service units granted to the SMF element by the OCS;
managing the quota at the SMF element by allocating slices of the quota to a plurality of User Plane Function (UPF) elements implemented in a user plane of the next generation network, wherein the UPF elements are provisioned by the SMF element to serve a session requested by User Equipment (UE); and 
of the quota allocated to the UPF elements.

Claim 17.  (Currently Amended)  A non-transitory computer readable medium embodying programmed instructions executed by one or more processors, wherein the instructions direct the processors to implement:  
a Session Management Function (SMF) in a control plane of a next generation network;
the SMF is configured to directly communicate with an Online Charging System (OCS), and is configured to directly communicate with a plurality of User Plane Function (UPF) elements in a user plane of the next generation network, wherein the UPF elements are provisioned by the SMF to serve a session requested by User Equipment (UE); 
the SMF includes a Charging Trigger Function (CTF) configured to transmit a charging request to the OCS requesting a quota of service units for the SMF, and to receive a charging response from the OCS indicating the quota of service units granted to the SMF by the OCS;
the CTF is configured to manage the quota by allocating slices of the quota to the UPF elements, and to transmit messages to the UPF elements indicating the slices of the quota allocated to the UPF elements.  



Reasons for Allowance
3.	In view of amended claims, and further search, Claims 1 – 20 are allowable over the prior art of record.
4.	The following is an Examiner’s statement of reasons for allowance: claims 1 – 20 are allowed for the reasons as set forth in the Applicant’s response filed 12/02/2021. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645